Sawyer, J.:
It is to be presumed in the first place that these letters patent were regularly issued. (People v. Mauran, 5 Den., 398; Jackson v. Marsh, 6 Cow., 282.) Their validity depends, therefore, in the first place, upon the construction to be given to the various acts of the legislature conferring authority upon the canal board to sell and dispose of lands taken for the use of the canals. Section 3 of chapter 352, Laws of 1849, authorizes the conveyance, by the proper officers, of lands taken for canal purposes, and which the canal board shall, by resolution, determine, maybe sold beneficially to the State. And in 1857, by chapter 267, the legislature enacted, section 1: “ Whenever the canal board shall, by resolution, determine that any lands taken for the purposes of the canals of this State have been abandoned * * * it shall, or may, be lawful for the commis*21sioners of tbe land office to sell, grant and convey tbe right, title and interest of the State in such lands.” Section 2: “ The original owner or owners of said abandoned canals, their heirs or assigns who may be the owners of lands adjoining thereto, shall have the preference, etc., in purchasing.” The power to grant the lands in question depends upon the authority conferred by these statutes upon the canal board.
And it is contended that because some part of these lands once constituted a portion of the canal itself, therefore the canal board had no right under these statutes ever to declare it abandoned, and per consequence, the commissioners of the land office ever to grant or convey the same.
It seems an over refinement in the construction of language to say that the expressions “lands taken for canal purposes,” and “ lands taken for the purpose of canals,” necessarily import lands that have not been used for the bed of the canal, and that the authority to declare, by resolution, “that lands taken for the purposes of the canal have been abandoned,” may not include a portion of the canal that has ceased to be used, fallen into decay, been filled up and ceased practically any longer to be a canal. If we may resort to legislative construction to determine whether authority was intended by these statutes to be given to abandon what had once been a portion of the canal, it will appear that the portion of the canal upon the lands covered by the defendants’ patent has been most unequivocally treated as abandoned.
By chapter 471, Laws of 1864, the legislature authorized the canal commissioners to build, in place of lock 49, an arched stone culvert to act as a waste-weir.
By chapter 785, Laws of 1872, the legislature authorized a portion of the bed of this canal to be used for á public street, and by chapter 607, Laws of 1875, authorized the city of Elmira to fill in and'use a certain other portion of the canal bed for a street.
Besort may also be had to the title of a statute, to aid in determining its meaning, when its meaning is doubtful. (Jackson v. Gilchrist, 15 Johns., 89; Constantine v. Van Winkle, 6 Hill, 184; U. S. v. Fisher, 2 Cranch, 358; Potter’s Dwarris on Statutes, 269.) And recurring to the title of this statute (chap. 267, Laws 1857), we find it thus : “ An act in relation to abandoned canals.” It would seem, therefore, that the terms “ lands taken for the purpose of the *22canals,” and “lands taken for canal purposes,” might include the former bed of an abandoned or disused canal, or a portion of it. (See, also, chap. 361, Laws of 1869.)
I do not think section 2 of chapter 169, Laws of 1862, was intended to limit the previous acts or construe them. That act specially mentions the canals intended to be affected by it.
The act is, “An act in relation to the enlargement and completion of the canals,” and refers to the canals mentioned in section 3 of article Y of the Constitution, among which is not the Chemung canal. That had long prior to the Constitution been completed, and its enlargement not provided for or contemplated.
These considerations lead to the conclusion that the letters patent issued in this case and the resolution of the canal board were authorized by the statute and fully warranted by the facts, no fraud being claimed or proven, unless they are in violation of section 6, article Y of the Constitution of 1846. In The People v. Dayton (55 N. Y., 367), the court say: “ The practical construction given by the legislature to a constitutional provision acquiesced in for years, acted upon by the executive and administrative officers, unquestioned for years, is entitled to controlling weight in its interpretation.”
The legislature, since the adoption of the Constitution of 1846, have passed various acts for abandoning and selling portions of the canal, which have received the approval of the executive and have never been questioned; among which are chapter 214, Laws 'of 1850; chapter 361, Laws of 1869.
The evidence clearly establishes, and the findings of the learned judge before whom this case was tried confirm, the fact that, for all practicable purposes, this portion of the canal between the basin and the Chemung river, covered by this grant, had become utterly useless to the State and had been practically abandoned as far back as 1858. The clear.and obvious meaning of this section of the Constitution is, that the State will not lease and sell the canals while they continue to be canals; but will it be contended that if, by any convulsion of nature, the bed of the canal, or any portion of it, should be reversed, so that instead of a ditch there was a ridge, that the State would be bound to keep the lands, worthless for navigation, worthless to the State, worthless and unusable for all the purposes for which they were obtained. If so, the action of the canal *23board in selling tbe old bed of tbe Erie canal, where curvatures had been cut off to straighten it, and the old channel abandoned, was clearly unconstitutional; and yet I fail to find that the strictest constructionist has ever so held.
But it will be said that by this theory the whole of the canals might eventually be absorbed; granted; and what then ? If the gradual abandonment be the result of natural causes, be not fraudulently produced, by which the canals cease to be canals and of no further use to the people of the State, clearly the Constitution did not contemplate that the people should remain the owners of these waste lands forever; they are not to be leased or sold so long as they continue to be canals. When they cease to be canals, the reason for the inhibition ceases, and with it the inhibition. Oesscmte ration» legis cessat ipsa lex. These views render it unnecessary to consider the other questions raised by this appeal.
The judgment should be reversed and judgment directed for the defendants, dismissing plaintiff’s complaint with costs.
Learned, P. J., and Boardman, J., concurred.
Judgment reversed and judgment ordered for defendants, dismissing complaint with costs.